Name: Commission Regulation (EC) No 1662/94 of 8 July 1994 amending Regulation (EEC) No 1859/93 on the application of the system of import licences for garlic imported from third countries
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|31994R1662Commission Regulation (EC) No 1662/94 of 8 July 1994 amending Regulation (EEC) No 1859/93 on the application of the system of import licences for garlic imported from third countries Official Journal L 176 , 09/07/1994 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 59 P. 0010 Swedish special edition: Chapter 3 Volume 59 P. 0010 COMMISSION REGULATION (EC) No 1662/94 of 8 July 1994 amending Regulation (EEC) No 1859/93 on the application of the system of import licences for garlic imported from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EC) No 3669/93 (2), and in particular Article 22b thereof, Whereas, under Article 3 (2) of Commission Regulation (EEC) No 1859/93 (3), import licences must be issued within three working days following the day on which the application is lodged; whereas this time limit is in-adequate for the purposes of efficient management of the system and should accordingly be extended to five days; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In Article 3 (2) of Regulation (EEC) No 1859/93, the first subparagraph is replaced by the following: 'Import licences shall be issued on the fifth working day following the day on which the application is lodged unless measures are taken within that time.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall not apply to applications lodged prior to the day of its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 338, 31. 12. 1993, p. 26. (3) OJ No L 170, 13. 7. 1993, p. 10.